NOTE: This order is n0np1'ecedentia1.
United States Court of AppeaIs
for the Federal Circuit
IN RE BATS TRADING, INC. (ALs0 KNOWN AS BATS
EXcHANGE, INc.), THE NASDAQ OMX GROUP, INC.,
C. INTERNATION_AL
NASDAQ OMX PHLX, IN ,
CAGO BOARD
SECURITIES EXCHANGE, LLC, CHI
ANGE, INCORPORATED, NYSE
OPTIONS EXCH
EURONEXT, NYSE ARCA, INC., NYSE AMEX, LLC,
SECURI'I`IES INDUSTRY AUTOMATION
PORTING
CORPORATION, OPTIONS PRICE RE
STON OPTIONS EXCHANGE
AUTHORITY, BO
GROUP, LLC, CME GROUP, INC., BOARD OF
TRADE OF THE CITY OF CHICAGO, INC., AND
NEW YORK MERCANTILE EXCHANGE, INC.,
Petitioners.
Misce11ane0us D0cket N0. 964
On Petiti0n for Writ of Mandamus to the United States
` C0urt for the Eastern District of Texas in case no
Distr1ct
09-CV-0327, Judge Le0nard Davis.
ON MOTION
ORDER

2
Upon consideration of Rea1time Data, LLC’s unop-
posed motion for a ten-day extension of time, until No-
ven1ber 22, 2010, to file its response to BATS Trading,
Inc. et a1.’s petition for 21 writ of mandamus,
IT ls ORDERED THAT:
The motion is granted
FOR THE CoURT
NUV 5 2010
/s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Dirk D. Thomas, Esq.
Keit11 J. Grady, Esq.
€
iv
332
LE
F APPEALs ma
RAL c1Rcun‘
Lynn E. Rzonca, Esq. N0v  5 mm
Michae1 M. Murray, Esq.
David Francescani, Esq.
J ames H. Shalek, Esq. 1m M¥
Rick L. Rambo, Esq.
Scott F. Partridge, Esq.
C1erk, United States District Court For The Eastern
District Of TeXas
s21